Citation Nr: 1732837	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a jaw disability, to include temporal mandibular jaw (TMJ).

2. Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to May 1997 and September 2002 to December 2004.  He also had over five years of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in an April 2015 hearing.  A hearing transcript was associated with the file and reviewed.  The Board previously considered and remanded these issues in August 2015.  

The issue of service connection for a left arm disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against finding the current TMJ disability related to service.


CONCLUSION OF LAW

The criteria for service connection for TMJ have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. § 3.303 (2016).


						(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In February and April 2010, the RO sent the Veteran letters that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered.  In compliance with the remand directives, the RO obtained personnel records from the Veteran's National Guard service.  The records did not, however, show the specific periods of training.  Without such records, the Board resolves doubt in the Veteran's favor as to periods of training and he will not be prejudiced.  VA provided examinations for the Veteran's claims in June 2010, January 2012, June 2016 and September 2016.  Taken in their entirety, the examinations and medical opinions are adequate to decide the Veteran's claim.  Specifically, the medical opinions discuss all relevant evidence and provide rationale for conclusions.  The AOJ substantially complied with the Board's remand directives by obtaining records and the 2016 examinations, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and finds no additional development is needed for the claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



II. Service connection

The Veteran asserts that he has a current left shoulder or bicep disability associated with an in-service wrestling injury.  He also asserts that his TMJ is due to an in-service accident on a Humvee.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Active service is defined as active duty, as well as, any period of active duty for training (ADT) during which disability or death is incurred or aggravated by disease or injury in the line of duty, and any period of inactive duty training (IDT), during which disability or death is incurred or aggravated by injury in the line of duty.  Acute myocardial infarction, cardiac arrest, or cerebrovascular accident that occurred during a period of IDT is also subject to service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to diagnose or determine the etiology of a dental or musculoskeletal disability as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for TMJ have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current TMJ.  The VA examiners diagnosed moderate myofascial pain and bruxism with mild temporomandibular joint dysfunction.  VA treatment records also note TMJ problems.

The evidence shows an in-service injury to the jaw and right side of the face.  The Veteran reported an in-service event in March 1999 when he fell off of a Humvee and hit his jaw.  In a September 2010 letter, J.M. confirmed the Veteran's report of the jaw injury in 1999.  March 1999 treatment records show an injury to the right ear after field training and a diagnosis of right TMJ pain.  March 1999 was not during either of the Veteran's periods of active duty.  As noted above, personnel records listing the Veteran's periods of ACDUTRA and IDT could not be obtained.  Given that this incident was recorded on service treatment records and reported as occurring during training, the Board will presume that the March 1999 injury was during a period of ACDUTRA or IDT, either of which would suffice for an injury to the jaw that lead to TMJ.

However, the weight of the evidence is against finding the in-service jaw injury lead to current TMJ.  The June 2016 examiner found that the Veteran's TMJ disability is less likely than not related to service.  The examiner explained that other than the emergency documentation that showed the right TMJ was painful and required Ibuprofen and rest, there is no documentation of treatment for this condition in service and the Veteran's bruxism and daytime jaw/tooth posture, which have been present since at least 1993, most likely contributed to the myofacial pain and TMJ function.  In the June 2010 examination, the Veteran reported having TMJ since 2003.  Specifically, he noted a tooth extraction in 2002 or 2003 where his jaw locked in the open position, although he reported jaw pain since the 1990s.  See January 2012 examination.  His dentist noted a complete dislocation of the temporal mandibular jaw in November 2006.  

While the Veteran reported periods of pain and the incident of the locked open jaw in 2003, only the medical examiner possesses the expertise to determine when the TMJ disability began.  The examiner found that the Veteran's TMJ developed progressively due to the alignment of his teeth and habits and did not have its onset during a period of service or due to any specific injury.  The Board finds the examiner's opinion highly probative as she explained how the TMJ disability developed.  As such, the weight of the evidence is against finding TMJ disability related to service, and service connection is not warranted.  See 38 C.F.R. § 3.303.     


ORDER

Service connection for TMJ disability is denied.


REMAND

Additional development is needed for the left arm claim.  The evidence shows a current shoulder disability.  The June 2010 examiner diagnosed left shoulder tendonitis.  The Veteran and his Sergeant MD reported an injury to the left shoulder when the Veteran engaged in hand-to-hand combat training.  The September 2016 examiner opined that the Veteran's left shoulder disability was less likely than not related to the reported in-service injury.  She reasoned that because the Veteran did not seek medical attention, the injury resolved without residual and the Veteran could not have suffered an injury severe enough to cause disability without seeking treatment in the intervening years.  However, during the Board hearing, the Veteran reported that he did seek treatment between 2006 and 2008 at the Alamo Health Institute in San Antonio (AHI).  See Hearing Transcript pg. 6.  Records from AHI are not in the file and do not appear to have been requested by VA.  The AOJ should make all reasonable efforts to obtain these records on behalf of the Veteran.



Accordingly, the case is REMANDED for the following action:

1. Request a waiver from the Veteran for record from AHI.  Then, make all reasonable requests to obtain records from AHI.  Document all attempts in the claims file.  If the records cannot be obtained, notify the Veteran and allow him an opportunity to provide them.

2. If records are obtained from action (1) and pertain to the left shoulder/arm claim, request an addendum opinion from the September 2016 examiner, or another examiner, with consideration of the new records.  The examiner should, considering all lay and medical evidence, opine whether it is at least as likely as not that the Veteran's current left shoulder disability is related to the reported wrestling injury in service? 

Please consider the lay statements of a left arm injury during hand-to-hand combat training/wrestling and report of continuous symptoms.  Please state a rationale for any conclusions rendered.  If an opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


